r;,r ^/:^r:;




   OF C0O£T                       2flf5HARs5 ANII: 22


                         s 3057


        OF


                              H           0?


                   To




HA5 lOOT CommuiJiCATl.o (O/TH fVPPtLLA^T c?OTi^
               APPfcUAJT R.LLUv>Lb A CdP^ 0?
                  AiOD




        IT
(ft DtfOlAU OF GDUOStjL 10 VIOUVTIO<0 OF
   I. OS I &i d.C.P. (jlfvtfto
                    FlL£D PRO
              OSt
    k)oo sr/rrt.


                         A: SU&>X> TiAab A60OT IF




            5WTL
                   P P    P^      gc To

   is pur


                         W To



                      Ccutr OF

     waua To
OF




     OF
_s■   C3

      \—
Us    o
ri

      n